Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,8,10,14,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170199841 A1; Chundattu Parambil; Mohammed Rafi Kavunga et al. (hereinafter Chund) in view of US 20170149890 A1; Shamis; Alexander et al. (hereinafter Shamis)
Regarding claim 1, Chund teaches A method for accessing blocks of a file in a file system, the method comprising: requesting that an operating system kernel open the file; (Chund [0021] In some implementations, the virtual file system 212 passes the request to the access the file to a kernel module  218. The kernel module 218 is also in the kernel space 216. The kernel module 218 provides access to the virtual file system 212 from the user space 214, such as to the client application 202. For example, the kernel module 218 may use a system API 220, which may be the same as the system API 210, to write information from the request to a file descriptor 222. The client application 202 may use a user space file system API 224 to process the information from the file descriptor 222. The client application 202 may use the information from the file descriptor 222 to identify the file to be accessed from the distributed file system 108.[0027] The storage unit in response to the request to open, receiving a file handle from the operating system kernel for accessing the file directly from a buffer residing in user space and not in the file system by a user process; (Chund  [0014] The client device 102 pre-registers memory regions for use as buffers at the client device 102 with an RDMA interface at the client device 102. An RDMA interface allows a first device to write data directly to and/or read data directly from a registered memory region at a second device without going through the operating system and/or central processing unit at the second device. [0018] The user application 208 accesses the file by making a system call or executing a file operation using a system making a request to a special function unit to read one or more blocks of the file using the file handle; ( Chund [0018] For example, the volume, directory, and/or file may be registered with the operating system or kernel at the client device 102 as being handled by the virtual file system 212. The system API 210 passes the system call or file operation request for the file to the virtual file system 212. [0021] In some implementations, the virtual file system 212 passes the request to the access the file to a kernel module 218. The kernel module 218 is also in the kernel space 216. The kernel module 218 provides access to the virtual file system 212 from the user space 214, such as to the client application 202. For example, the kernel module 218 may use a system API 220, which may be the same as the system API 210, to write information from the request to a file descriptor 222. The client application 202 may use a user space file system API 224 to process the information from the file descriptor 222. The client application 202 may use the information from the file descriptor 222 to identify the file to be accessed from the distributed file system 108.  [0021] In some implementations, the virtual file system 212 passes the request to the access the file to a kernel module  218. The kernel module 218 is also in the kernel space 216. The kernel module 218 provides access to the virtual file system 212 from the user space 214, such as to the client application 202. For example, the kernel module 218 may use a system API 220, which may be the same as the system API 210, to write information from the request to a file descriptor 222. The client application 202 may use a user space file system wherein the special function unit is attached to a CPU that runs the operating system kernel and the user process … adds the one or more blocks directly to the user space buffer; (Chund [0021]  the virtual file system 212 passes the request to the access the file to a kernel module 218. The kernel module 218 is also in the kernel space 216. The kernel module 218 provides access to the virtual file system 212 from the user space 214, such as to the client application 202. For example, the kernel module 218 may use a system API 220, which may be the same as the system API 210, to write information from the request to a file descriptor 222. The client application 202 may use a user space file system API 224 to process the information from the file descriptor 222. The client application 202 may use the information from the file descriptor 222 to identify the file to be accessed from the distributed file system 108. [0028] In the case of a request where the system call or file operation is a request to read data from the file, the storage unit application 116 may access the file through the virtual file system 232 and use the RDMA interface 228 to send the data for the file to one of the buffers 204 at the client device 102 that was identified in the request from the client application 202. The client application 202 may include a caching component. The caching component may be configured to cache the data for the file in a cache 234 in memory at the client device 102, such as when the file, the directory for the file, or the volume for the file have been specified as being cacheable. In some implementations, the caching component copies the data from the buffer into the cache 234. Alternatively, if the caching component determines that the and reading data directly from the file in the file system with the aid of the special function unit by reading the data in the user space buffer (Chund [0014] The client device 102 pre-registers memory regions for use as buffers at the client device 102 with an RDMA interface at the client device 102. An RDMA interface allows a first device to write data directly to and/or read data directly from a registered memory region at a second device without going through the operating system and/or central processing unit at the second device.[0028] In the case of a request where the system call or file operation is a request to read data from the file, the storage unit application 116 may access the file through the virtual file system 232 and use the RDMA interface 228 to send the data for the file to one of the buffers 204 at the client device 102 that was identified in the request from the client application 202. The client application 202 may include a caching component. The caching component may be configured to cache the data for the obtains the one or more blocks from the file without making system calls to the operating system kernel, and adds the one or more blocks directly to the user space buffer; (Shamis  [0072] The use of RDMA-enabled NICs to process allocations, de-allocations, and read and write requests enables the Distributed Storage Controller to apply " kernel bypass" techniques that further reduce CPU load on the server for accesses to the shared memory. Kernel bypass is a concept that is applied to improve network performance by carrying out various operations and memory reads and writes without access or notification to the kernel. For example, in a typical networking scenario, the kernel decodes network packets, e.g., TCP, and passes the data from the kernel space to "user space" by copying it. The term "user space" refers to code which runs outside the kernel (e.g., outside kernel space). User space typically refers to various programs and libraries that the OS uses to interact with the kernel, such as, for example, software that performs input/output, manipulates file system objects, application software etc   [0093] In the case that RPC messages are received by the storage nodes 305, either via RDMA writes of RPC messages to a message buffer or as a direct RPC message from the client 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Chund [0043] FIG. 4 is a schematic diagram that shows an example of a machine in the form of a computer system 400. The server devices 104a-c or the client device 102 may include the computer system 400. The computer system 400 executes one or more sets of instructions 426 that cause the machine to perform any one or more of the methodologies discussed herein. The machine may operate in the capacity of a server or a client machine in client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, 
Corresponding product claim 14 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Chund [0043] FIG. 4 is a schematic diagram that shows an example of a machine in the form of a computer system 400. The server devices 104a-c or the client device 102 may include the computer system 400. The computer system 400 executes one or more sets of instructions 426 that cause the machine to perform any one or more of the methodologies discussed herein. The machine may operate in the capacity of a server or a client machine in client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term machine shall also be taken to include any collection of machines that individually or jointly execute the sets of instructions 426 to perform any one or more of the methodologies discussed herein.  [0044] The computer system 400 includes a processor 402, a main memory 404 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), [45-52] further elaborate on the use of the computer system with corresponding processors/CPUs and corresponding memory)
Regarding claim 3, the combination of Chund and Shamis teach The method of claim 1, wherein the file system is part of a computer system; that includes the special function unit and the CPU (Chund [0043] FIG. 4 is a schematic diagram that shows an example of a machine in the form of a computer system 400. The server devices 104a-c or the client device 102 may include the computer system 400. The computer system 400 executes one or more sets of instructions 426 that cause the machine to perform any one or more of the methodologies discussed herein. The machine may operate in the capacity of a server or a client machine in client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term machine shall also be taken to include any collection of machines that individually or jointly execute the sets of instructions 426 to perform any one or more of the methodologies discussed herein.  [0044] The computer system 400 includes a processor 402, a main memory 404 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), [45-52] further elaborate on the use of the computer system with corresponding processors/CPUs and corresponding memory)
Corresponding product claim 16 is rejected similarly as claim 3 above
Regarding claim 4, the combination of Chund and Shamis teach The method of claim 3, wherein making a request to the special function unit to read one or more blocks of an opened file using the file handle includes sending a read request specifying the file handle, a file offset, a size and the user space buffer to the special function unit. ( Chund [0018] For example, the volume, directory, and/or file may be registered with the operating system or kernel at the client device 102 
Corresponding system claim 10 is rejected similarly as claim 4 above
Corresponding product claim 17 is rejected similarly as claim 4 above
Claims 2,9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chund in view of Shamis and US 20090240783 A1; Susairaj; Margaret et al. (hereinafter Sus).
Regarding claim 2, the combination of Chund and Shamis teach The method of claim 1, wherein requesting that an operating system kernel open the file includes: making an open system call to the operating system kernel by the user process, (Chund [0002] A distributed file system is a file system that can include multiple physical servers. A logical storage volume in the distributed file system may include multiple storage units at the servers. An operating system at a client device may mount the volume and access it as part of its file system. Applications at the client device may make system calls or perform file operations on the mounted volume using system libraries or application program interfaces (APIs). [0018] The client device 102 also includes a user application 208 that accesses a file in the distributed file system 108. The client application 202 may create and/or pre-register the buffers 204 during initialization of the RDMA interface 206 prior to providing access to the distributed file system 108 for the user application 208. The user application 208 accesses the file by making a system call or executing a file operation using a system application programming interface (API) 210. The system call or file operation includes an identifier of the file. The system API 210 determines from the identifier that the file is handled by a virtual file system 212 rather than a local file system at the client device 102.)								enables the special function unit to receive requests to read blocks of the file  ( Chund [0018] wherein the operating system kernel verifies the call, creates the file handle for the file ( Sus [0015] The OS kernel 106 conventionally includes an NFS client 108, which handles I/O requests on behalf of the server process 104 for files located on the NFS server 110. As shown, conventionally, a process within the host 102, such as server process 104, sends an NFS file I/O request (in the form of an open sys call, for example) to read or write to a file to the OS kernel, as shown at (1) in FIG. 1. The NFS client 108 within the OS kernel 106 recognizes that the request is an NFS request and handles this request on behalf of the process 104. The NFS client 108 determines whether the requested file can indeed be opened--that is, the NFS client determines whether the requested file has been previously exported by the NFS server 110 and mounted by the host 102. If so, the NFS client sends an NFS request (as a Remote Procedure Call (RPC), for example) to the NFS server as shown at (2), giving the NFS server 110 any necessary authorization and file information. The NFS server 110 services this request by accessing the requested file and by generating a file handle and sends the generated file handle back in its reply, as shown at (3). The NFS client 108 then stores the returned file handle in a file handle table. A file descriptor is then associated with the returned file handle, and the file descriptor is returned in the reply (4) of the NFS client 108 to the server process 104, in response to the open sys call from the requesting process 104. The file descriptor may be thought as an index into the file handle table and is used to perform any I/O on the requested file object. The process 104 may then read or write to the requested file using the file descriptor. For example, the process 104 may issue a read system call to the NFS server 110, identifying the requested file, providing the received file descriptor, and identifying a buffer and a length of the requested read. In response to the read system call, the NFS client 108 within the registers the file handle with the special function unit, adds an entry to a file table to record an association between the user process and the file and sends the file handle to the user process making the request. (Sus [0015] The OS kernel 106 conventionally includes an NFS client 108, which handles I/O requests on behalf of the server process 104 for files located on the NFS server 110. As shown, conventionally, a process within the host 102, such as server process 104, sends an NFS file I/O request (in the form of an open sys call, for example) to read or write to a file to the OS kernel, as shown at (1) in FIG. 1. The NFS client 108 within the OS kernel 106 recognizes that the request is an NFS request and handles this request on behalf of the process 104. The NFS client 108 determines whether the requested file can indeed be opened--that is, the NFS client determines whether the requested file has been previously exported by the NFS server 110 and mounted by the host 102. If so, the NFS client sends an NFS request (as a Remote Procedure Call (RPC), for example) to the NFS server as shown at (2), giving the NFS server 110 any necessary authorization and file information. The NFS server 110 services this request by accessing the requested file and by generating a file handle and sends the generated file handle back in its reply, as shown at (3). The NFS client 108 then stores the returned file handle in a file handle table. A file descriptor is then associated with the returned file handle, and the file descriptor is returned in the reply (4) of the NFS client 108 to the server process 104, in response to the open sys call from the requesting process 104. The file descriptor may be thought as an index into the file handle table and is used to perform any I/O on the requested file object. The process 104 may then read or write to the requested file using the file descriptor. For example, the process 104 may issue a read system call to the NFS server 110, identifying the requested file, providing the received file descriptor, and 
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 15 is rejected similarly as claim 2 above
Claims 5, 11, and 18  rejected under 35 U.S.C. 103 as being unpatentable over Chund in view of Shamis and US 20170235614 A1 Choe; Sang et al. (hereinafter Choe)
Regarding claim 5, the combination of Chund and Shamis teach The method of claim 4, wherein in response to receiving the read request, the special function unit (Chund [0018] For example, the volume, directory, and/or file may be registered with the operating system or kernel at the client device 102 as being handled by the virtual file system 212. The system API 210 passes the system call or file operation request for the file to the virtual file system 212. [0021] In some implementations, the virtual file system 212 passes the request to the access the file to a kernel module 218. The kernel module 218 is also in the kernel space 216. The kernel module 218 provides access to the virtual file system 212 from the user space 214, such as to the client application 202. For example, the kernel module 218 may use a system API 220, which may be the same as the system API 210, to write information from the request to a file descriptor 222. The client application 202 may use a user space file system API 224 to process the information from the file descriptor 222. The client application 202 may use the information from the file descriptor 222 to identify the file to be accessed from the distributed file system 108.  [0021] In some implementations, the virtual file system 212 passes the request to the access the file to a kernel module  218. The kernel module 218 is also in the kernel space 216. The kernel module 218 provides access to the virtual file system 212 from the user space 214, such as to the client application 202. For example, the kernel module 218 may use a system API 220, which may be the same as the system API 210, to write information from the request to a file descriptor 222. The client application 202 may use a user space file system API 224 to process the information from the file descriptor 222. The client application 202 may use the information from the file descriptor 222 to identify the file to be accessed from the distributed file system 108.[0027] The storage unit application 116 may access the virtual file system 232 and/or the extended file system 226 from the user space 214 using a kernel module at the server device 104a in a manner similar to the manner in which the client application 202 accesses the virtual file system 212 at the client device 102   [FIG.2] shows a visual of the system)				notifies the user process that the one or more blocks are available (Choe [0096] Handshaking between the producer and consumer can be managed by the reflector using a push and/or a pull model. For example, the producer can send a message to the reflector indicating that a chunk of data has been written to the output buffer and is ready to be consumed. The reflector can push or send a message to the consumer indicating that new data is available in the output buffer. The message can be sent to multiple consumers of the data. A consumer can indicate to the reflector when the data is read from the buffer. When all consumers have read a particular chunk of data from the buffer, the memory corresponding to the chunk can be overwritten. The push model may better mimic driver behavior. A pull model can also be used where the consumer requests data from the reflector when the consumer is ready to read the data. If the reflector has no data in the buffer, it can respond to the consumer with a message indicating there is no data. In one implementation, a push model can be used as a default mode of transport and a pull model can be used in a fall-back mode. For example, the push model can be used until an output buffer becomes full or contains a threshold amount of data. When the buffer is full, it can indicate that the consumer is not currently able to process the data at the rate that the producer is adding information to the buffer.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Choe's buffer manipulation methods in order to improve the systems functionality and create a more capable and efficient system (Choe [0002] Operating systems (OSs) of a computer typically do not allow a single hardware device to be shared among multiple applications at the same time. For example, a first application can be selected to consume data (such as frame data) produced by a given hardware 
Corresponding system claim 11 is rejected similarly as claim 5 above
Corresponding product claim 18 is rejected similarly as claim 5 above
Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chund in view of Shamis and US 20170235614 A1 Choe; Sang et al. (hereinafter Choe)
Regarding claim 6, the combination of Chund and Shamis teach The method of claim 4, further comprising: issuing a request to write data to the file in response to the request to write (Shamis [0003] that are executing on any number of networked computers to concurrently perform self-directed allocations, de-allocations, reads, writes, etc., on portions of the shared memory via various sequences of one-way RDMA messages (e.g., RDMA reads, RDMA writes, and RDMA atomic compare and swap (CAS) operations) without requiring CPU locks. As such, the CPUs of the computing devices that host the shared memory of the Distributed Storage Controller do not need to be notified of RDMA-based reads, writes or CAS operations on that shared memory. [72,73,213-216] further elaborate on the write commands)  									but the combination lack explicitly teaching receiving an indication that the write receiving an indication that the write request is not allowed; and in response to the indication, all blocks related to the file are removed from the user space buffer ( Doshi [0052] In some examples, apparatus 400 may also include a store component 422-4. Store component 422-4 may be a logic and/or feature executed by circuitry 420 to cause the data included in the plurality of asynchronous write operations to be stored to the one or more storage memory devices. In some first examples, store component 422-4 may utilize a buffer memory to at least temporarily store the data and then cause the data to be committed for storage to the one or more storage memory devices responsive to a completion indication of the disjointed atomic write transaction from the source of the multi-block write transaction request. The commit indication may be included in commit 430 and may include the transaction identification. Store component 422-4 may then send an indication of a successful storage of the data in complete 445. In some second examples, store component 422-4 may not utilize a buffer memory and may cause the data to be directly stored to physical memory addresses of the one or more storage memory devices. For either the first or second examples, the source of the multi-block transaction request may send a cancel indication in cancel 435 to indicate that the disjointed atomic write transaction is to be terminated. Responsive to the cancel indication store component may discard the data or allow the data to be overwritten at the buffer memory or overwritten at the one or more storage memory devices.  [0090] The apparatus of example 3, the logic may also receive an indication to end or cancel the disjointed atomic write transaction before completion of the disjointed atomic operation. The logic may also cause the data at least temporarily stored in the buffer memory to be deleted or cause the data to not be stored in the one or more memory devices. [0106] The method of example 20 may include receiving an indication to end or cancel the disjointed atomic write transaction before completion of 
Corresponding system claim 12 is rejected similarly as claim 6 above
Corresponding product claim 19 is rejected similarly as claim 6 above.
Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chund in view of Shamis and US 20190087431 A1; QIU; Sheng et al. (hereinafter Qiu)
Regarding claim 7, the combination of Chund and Shamis teach The method of claim 4, further comprising: issuing a request to write data to the file, wherein in response to the request to write, (Shamis [0003] that are executing on any number of networked computers to concurrently perform self-directed allocations, de-allocations, reads, writes, etc., on portions of the shared memory via various sequences of one-way RDMA messages (e.g., RDMA reads, RDMA writes, and RDMA atomic compare and swap (CAS) operations) without requiring CPU locks. As such, the CPUs of the computing devices that host the shared memory of the Distributed Storage Controller do not need to be notified of RDMA-based reads, writes or CAS operations on that shared memory. [72,73,213-216] further elaborate on the write commands)  									the combination lacks explicitly teaching the special function unit determines that a flag in an inode corresponding to the one or more blocks of file data allows the one or more blocks to be written, performs the write on the one or more blocks, and sends an indication that the write request is completed; and receiving the indication that the write request is completed.									However Qiu helps teach the special function unit determines that a flag in an inode corresponding to the one or more blocks of file data allows the one or more blocks to be written, (Qiu [0057] Additionally, each key or value may further include various metadata fields (not illustrated). For example, each file in keys 211V, 212V, 213V may also include various metadata regarding the file including file attributes such as size, owner, etc. as well as access permissions etc. In some embodiments, these attributes may be indexed by the underlying key-value system allowing for rapid searching and sorting based on the attribute. For example, in one implementation, the values of, for example, 211V may be stored as an Array of Hash objects wherein the values of the Hash object are indexed by the key-value storage engine. [0073] In some embodiments, if the file operation(s) are allowed, the method generates key for each portion of the file path. For example, if the operation is a write operation for the file "/dir/file.txt", the method may generate keys for "/dir" and for "/dir/file.txt". The associated value for the "/dir" key comprises a listing of files and directories located under the "/dir" path. Additionally, the method may store access permissions for the key "/dir" as well as other metadata retrieved from the underlying filesystem associated with the directory. Similar operations may be performed with respect to the key "/dir/file.txt". [0145] In one embodiment, the key-value storage engine stores key-value pairs representing file metadata and/or access permissions.)											performs the write on the one or more blocks, and sends an indication that the write request is completed; and receiving the indication that the write request is completed. (Qiu [0132] In some embodiments, the key-value storage engine may natively support multiple reads, writes, or other operations. In this scenario, the method may simply issue the native command to the key-value storage engine with the list of keys generated in step 608. In this embodiment, the method issues the native command including the keys and receives an array of values from the key-value storage engine. For example, the REDIS database includes the command MGET which takes, as arguments, a list of keys and returns an array of read values, or nil if the key is not found. Similarly, for a multi-write operation, the REDIS 
Corresponding system claim 13 is rejected similarly as claim 7 above
Corresponding product claim 20 is rejected similarly as claim 7 above.
Response to Arguments

35 USC § 103: 
Regarding Applicant’s Argument (page: 9-11): “A. The server in Chund is not attached to the CPU that runs the user process. The server in Chund does not meet the limitation "wherein the special function unit is attached to a CPU that runs the operating system kernel and the user process" as recited in claim 1 because the CPU that runs a user process is on the client device in Chund and not the server device. Thus, the server device is not attached to the CPU. Ghazaleh has no teaching that remedies this deficiency in Chund. Therefore, the combination fails to teach or suggest, "wherein the special function unit is attached to a CPU that runs the operating system kernel and the user process." … B. The server device does not read blocks of the file using the file handle The server device does not meet the limitation, "making a request to a special function unit to read one or more blocks of the file using the file handle" because the client device and server device use different file handles… C. The server does not avoid making system calls to the operating system when obtaining the blocks of the file. Applicant has amended the claim to make more clear that the special function unit not only adds blocks directly to the user space buffer but also obtains them from the file without making system calls to the operating system kernel.” Examiner’s response:- Applicant’s arguments, see pages 9-11, filed 11/17/2021, with respect to the rejection(s) of the claims under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20170149890 A1; Shamis; Alexander et al. (hereinafter Shamis).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183